       Case 2:19-cv-02251-KHV-TJJ Document 133 Filed 10/02/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JORDAN HARDMAN,                                     )
                                                    )
                Plaintiffs,                         )
vs.                                                 )       Case No. 19-cv-2251
                                                    )
UNIFIED GOVERNMENT OF WYANDOTTE                     )
COUNTY/KANSAS CITY, KANSAS, et al,                  )
                                                    )
                Defendants.                         )



                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        COME NOW Plaintiff Jordan Hardman and Defendants Unified Government of

Wyandotte County and Steve Rios, by and through their respective attorneys of record, and hereby

stipulate and agree that the above-captioned cause has been fully compromised and settled and that

Plaintiff’s Amended Complaint (ECF No. 21) in the above-captioned case should be dismissed

with prejudice. Plaintiff Jordan Hardman and Defendants Unified Government of Wyandotte

County and Steve Rios further announce and agree that each party shall pay their own costs

associated with this litigation.

        WHEREFORE, the parties respectfully request the Court to enter an Order dismissing this

action with prejudice at each party's costs.




7OE0357.DOCX
     Case 2:19-cv-02251-KHV-TJJ Document 133 Filed 10/02/20 Page 2 of 3




                                          Respectfully submitted,

                                          McAnany, Van Cleave & Phillips, P.A.
                                          10 E. Cambridge Circle Drive, Suite 300
                                          Kansas City, Kansas 66103
                                          Telephone (913) 371-3838
                                          Email: rdenk@mvplaw.com
                                                 slow@mvplaw.com

                                   By: /s/ Ryan B. Denk
                                           Ryan B. Denk #18868
                                           Spencer A. Low #27690

                                    Attorneys for Defendant Unified Government
                                    of Wyandotte County/Kansas City, Kansas

                                          and

                                          McCauley & Roach, LLC
                                          527 W. 39th St., Ste. 200
                                          Kansas City, Missouri 64111
                                          (816) 523-1700
                                          morgan@mccauleyroach.com
                                          nicholas@mccauleyroach.com
                                          sean@mccauleyroach.com

                                      By: /s/ Morgan Roach
                                         Sean McCauley #20174
                                         Morgan Roach #23060
                                         Nicholas Ruble #25636

                                   Attorneys for Defendant Steven Rios




7OE0357.DOCX
      Case 2:19-cv-02251-KHV-TJJ Document 133 Filed 10/02/20 Page 3 of 3




                                      Certificate of Service

        I hereby certify that on October 2, 2020 I electronically filed the foregoing with the clerk
of the court by using the CM/ECF system which sent notification of such filing to the following:

Tim J. Riemann
1600 Genessee St., Suite 860
Kansas City, MO 64102
tim@frlawkc.com
Attorney for Plaintiff


                                                     /s/ Ryan B. Denk




7OE0357.DOCX
